Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 19, 2018

                                       No. 04-18-00499-CV

                                    IN RE E.J.G AND E.I.G.,

                   From the 225th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CI05544
                           Honorable Nick Catoe Jr., Judge Presiding


                                          ORDER
        On October 11, 2018, we ordered appellant to provide written proof to this court by
October 22, 2018, that the reporter’s record has been requested and either (1) the reporter’s fee
has been paid or arrangements have been made to pay the reporter’s fee; or (2) the appellant is
entitled to the reporter’s record without prepayment of the reporter’s fee.” On October 17, 2018,
appellant filed a letter stating he intends to ask a court reporter to transcribe the audio recordings
from the trial court proceedings in this case. We construe the letter as a motion for an extension
of time to comply with our October 11, 2018 order.

        We grant the motion and order appellant to provide written proof to this court by
October 19, 2018 that he requested and either paid for or made arrangements to pay for the
transcription of court recordings. If appellant fails to file such proof within the time provided,
appellant’s brief will be due on November 19, 2018, and the court will only consider those
issues or points raised in appellant’s brief that do not require a reporter’s record for a decision.
See Tex. R. App. P. 37.3(c).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court